Citation Nr: 0516289	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  97-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision issued by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which it was determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously denied claim to service connection for a 
psychiatric disorder.  The veteran voiced disagreement in 
March 1997.  A Statement of the Case (SOC) was issued in 
April 1997 and the veteran perfected his appeal later that 
same month.  

In June 2003 the Board issued a decision in which service 
connection was denied for PTSD, as this claim was separate 
and distinct from the veteran's current one.  The claim to 
reopen was remanded for additional development at that time.  
In June 2004, the Board determined that new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder had 
been submitted but determined that additional development was 
required before addressing the merits of the claim.  The 
additional development is now complete and this matter is 
again before the Board for appellate review.

A hearing was held before a hearing officer at the RO in 
October 1996.  A hearing was held at the RO before the 
undersigned Veterans Law Judge in January 2003.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Service medical records show the veteran was treated for 
a situational reaction and psychologically evaluated as a 
schizoid personality with sociopathic traits.

3.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of a psychiatric disability that 
is related to the veteran's military service or any incident 
therein.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  One of the 
requirements for service connection is competent evidence 
that a claimed disability currently exists. Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiencies as such are not diseases within the meaning of 
applicable legislation and service connection is not proper 
for these conditions.  See 38 C.F.R. § 3.303(c) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record.  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).

Here, the evidence shows that while in service, the veteran 
was referred for treatment due to bizarre behavior while he 
was stationed in Nevada.  The March 1965 transfer summary 
contains an impression of a severe depressive reaction.  
However, subsequent medical evidence after his 
hospitalization in Colorado shows that the diagnosis was a 
situational reaction precipitated by the stress of minimal 
routine military duties.  Thereafter the veteran was 
transferred to California and prior to his discharge he was 
again psychologically evaluated.  An October 1966 
psychological evaluation certificate indicates that no 
disease had been found.  Instead, the veteran was found to 
have a schizoid personality with sociopathic traits that the 
certificate noted did not constitute a disease but was a 
standard personality description.

Post-service evidence also reveals current evidence of the 
veteran's diagnosed personality disorder with sociopath 
traits.  But see 38 C.F.R. § 3.303(c) (2004) (personality 
disorders and mental deficiencies as such are not diseases 
within the meaning of applicable legislation).  However, a 
July 1998 statement from a private physician contains a 
diagnosis of severe schizoaffective disorder.  Private 
medical records from this same private physician also contain 
Axis I diagnoses of a psychotic disorder with delusions, but 
links this as being amphetamine induced, and a bipolar type 
schizoaffective disorder with psychotic features.  A May 2001 
VA examination report indicates that the veteran had a 
history of depression but none was seen at that examination.  
The veteran failed to report for a scheduled VA examination 
in August 2004 where additional evidence regarding the 
etiology of any acquired psychiatric disability was to be 
obtained.  While the evidence shows current treatment for an 
acquired psychiatric disorder, no competent medical evidence 
links a disorder to the veteran's period of active such that 
service connection would be appropriate.

Certain conditions, to include psychosis, may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  The earliest evidence of record showing post-service 
treatment for a psychiatric disability is a 1977 hospital 
discharge summary that contains a diagnostic impression of 
severe depressive reaction.  A psychiatric condition with 
psychotic features does not appear until the 1990s, many 
years after the veteran's discharge from active duty.  
Accordingly, service connection is not warranted on a 
presumptive basis for a psychosis.  

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic psychiatric disability as a result of his military 
service or any incident therein.

As competent medical evidence does not medically link a 
current, acquired psychiatric disability to the veteran's 
period of active duty, service connection must be denied.  As 
the weight of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  Because the 
VCAA notice for this claim was not provided to the veteran 
prior to initial adjudication, the timing of the notice does 
not comply with the express requirements of the law.  See 
38 U.S.C.A. § 5103(a) (West 2002).  However, the VCAA was not 
enacted until November 9, 2000.  As such, the Board concludes 
that the RO did not err by not providing the veteran proper 
notice prior to the initial adjudication in 1996.  VAOPGREC 
7-2004 (July 16, 2004).  Moreover, he was subsequently 
provided content complying notice and proper process.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2004 with enclosures.  Since the letter fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the January 2005 
Supplemental SOC (SSOC).  With respect to element (4), the 
Board notes that the June 2004 letter also contained a 
specific request that the veteran provide VA with any 
evidence or information that he may have pertaining to his 
appeal.  There is no allegation from the veteran that he has 
any evidence in his possession needed for a full and fair 
adjudication of this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was schedule for a VA examination in 
connection with this claim in August 2004.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The evidence of record indicates that 
the veteran has failed to report for his scheduled 
examination.  When a claimant fails to report, without good 
cause, for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a)(b) (2004).  
Therefore, the Board must decide the veteran's claim based on 
the current evidence of record.

The veteran's service medical records, service personnel 
records, and VA medical records have been obtained.  Private 
medical evidence, hearing transcripts, and statements in 
support of his claim have been associated with his claims 
file.  The Board notes that the veteran referred to 
psychiatric treatment at a military medical facility.  
However, attempts to obtain any additional military medical 
records were not successful.  After a request was made for 
the medical evidence, the military medical facility indicated 
in 1998 that if any such records existed, they would have 
been archived.  A request to the archival facility in 1999 
did not result in additional records.  The evidence also 
indicates that the veteran was or had been in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Requests for the SSA records were unsuccessful.  The 
veteran was notified of VA's inability to obtain additional 
military medical records and the SSA records via the July 
2002 SSOC.  See 38 C.F.R. § 3.159(e) (2004);  see also Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The veteran has not specifically 
identified or authorized the request of any additional 
evidence.  As such, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


